Citation Nr: 1644767	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  13-03 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to November 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In December 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting in Washington, D.C. The transcript of this hearing is a part of the record. 

In February 2015, the Board remanded the issue on appeal for additional evidentiary development.  The matter is now again before the Board for adjudication.

This appeal was processed using the Virtual Benefits Management System (VBMS) and Virtual VA (VVA) paperless claims processing systems.  


FINDING OF FACT

The most probative evidence of record shows that the Veteran's bilateral lower extremity peripheral neuropathy is not causally or etiologically related to his active service, to include due to in-service herbicide exposure.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral peripheral neuropathy of the lower extremities are not met.  38 U.S.C.A. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided adequate notice in a May 2010 letter mailed to him prior to the initial adjudication of this claim in September 2010.

All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs) and post-service VA and private medical records has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  Moreover, the Veteran was been afforded appropriate VA examinations during the time period relevant to this appeal.  VA has complied with its duty to assist the Veteran.  Accordingly, the Board will now address the merits of the claim. 

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for diseases associated with exposure to certain herbicide agents, to include early-onset peripheral neuropathy, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that service connection is warranted for peripheral neuropathy of the bilateral lower extremities.  He contends this disability was caused by his in-service exposure to herbicides.  Initially, the Board recognizes the Veteran's service in the Republic of Vietnam in the Vietnam Era and therefore concedes in-service exposure to herbicides.  38 C.F.R. § 3.307(a)(6) (2015). 

The Board has reviewed the Veteran's service and post-service treatment records for evidence of the initial onset of peripheral neuropathy and its etiology.  The Veteran's service treatment records are devoid of evidence showing neurological symptoms or treatment of the lower extremities.  Moreover, the Veteran has not claimed that the peripheral neuropathy in his lower extremities initially manifested during service.  Post-service private treatment records initially show treatment noting neuropathy in 2001.  Handwritten records note the word "neuropathy" various times as early as 2001, although there is no indication of a type or a cause.  Nonetheless, this earliest notation of the possibility of neuropathy comes more than thirty years following the Veteran's November 1967 discharge from active service, thus well outside of one year from the last date he was exposed to an herbicide agent.  Thus, presumptive service connection for early-onset peripheral neuropathy is not warranted in this case.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran was first seen by a neurologist in June 2009 for his neuropathy.  He reported tingling and numbness in his feet.  The physician noted the concern with the development of polyneuropathy noting the Veteran's significant risk factors including chronic ethanol abuse and chronic Dilantin usage.  In March 2010, the private neurologist noted the existence of mild polyneuropathy.  The clinician opined that the Veteran's most significant problem was ethanol abuse.  He then underwent EMG and Nerve Conduction Studies due to a worsening sensory loss in his lower extremities with associated foot drop.  The Veteran's history of Dilantin use and ethanol abuse was noted in the diagnostic report as well.  The impression was a length-dependent sensorimotor polyneuropathy, "motor greater than sensory although an element of superimposed radiculopathy in this patient with decompressive lumbar surgery cannot be ruled out."  The Board notes that the Veteran is not service-connected for a lumbar spine disability.  

In April 2010, a VA primary care physician noted the Veteran's history of past heavy drinking and noted that this is "the presumed cause of his peripheral neuropathy."  The Veteran was involved in alcohol rehabilitation at the time.  

In July 2010, the Veteran underwent VA examination in relation to a claim for service connection for a heart disorder.  In this report, the examiner noted that the Veteran has "a past medical history [of] alcoholism with consequent peripheral neuropathy."

At the time of his December 2013 hearing, the Veteran and his wife both reported that a private physician indicated to them that had the Veteran's peripheral neuropathy been caused by his alcohol abuse, it would have resolved once he stopped drinking, but if it was caused by Agent Orange, it would not resolve.  See hearing transcript at pages 12 and 14.  The Veteran confirmed at the hearing in 2013 that he had stopped drinking two years prior.  Id. at page 12.

Following the Board's remand, the Veteran was afforded a VA peripheral nerves examination.  The examiner reviewed the claims file, accurately summarized the Veteran's history, and confirmed the existence of peripheral neuropathy.  The examiner accurately noted the lack of evidence of peripheral neuropathy within the service treatment records and also explained that Agent Orange is not known to cause a late onset neuropathy, decades after exposure.  

The Board emphasizes the multi-year gap between discharge from active service in 1967 and the earliest notation of possible neuropathy in handwritten treatment records in 2001.  The Veteran has not suggested that there were any symptoms during that more than thirty-year span of time, which, while not conclusive, weighs against the establishment of service connection.  See Mense v. Derwinski, 1 Vet. App. 354, 356   (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Thus, the VA examiner specifically found that the Veteran's peripheral neuropathy was not caused by his in-service herbicide exposure, and the Veteran's outpatient treatment doctors and other VA examiner's overwhelmingly attributed the onset of peripheral neuropathy to his longstanding alcohol abuse.

To the extent the Veteran may believe his current peripheral neuropathy is causally connected to his in-service herbicide exposure, and to the extent he believes had the condition been due to alcohol abuse, it would have resolved when he stopped drinking, the Veteran's statements are not competent evidence sufficient to establish service connection.  While the Veteran's statements are competent evidence to report what comes to him through his senses, he does not have medical expertise, and therefore his statements are not competent evidence of a medical opinion on a matter so complex as the etiologic relationship between his current peripheral neuropathy and his military service, to include the exposure to herbicides therein.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

In the absence of competent medical evidence that the Veteran's peripheral neuropathy is related to his military service, the preponderance of the evidence is against the Veteran's claim for service connection for peripheral neuropathy under 38 C.F.R. § 3.303.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for service connection for bilateral peripheral neuropathy of the lower extremities must be denied.


ORDER

Service connection for bilateral peripheral neuropathy of the lower extremities is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


